ORDER PER CURIAM: Zachary Townsend pleaded guilty to one count of forcible rape and one count of forcible sodomy. He was sentenced to thirty-five-year sentences on each count, with the sentences to run consecutively. Townsend filed a motion for postconviction relief under Supreme Court Rule 24.035, which was amended by his appointed counsel. The amended motion alleged that Townsend’s guilty plea was not knowing and voluntary because the trial court failed to advise him that his guilty plea would waive his right to challenge the validity of his arrest warrant, in the circuit court or on appeal. The circuit court denied relief following an evidentiary hearing. Townsend appeals. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).